Opinión disidente emitida por el
Juez Asoeiado Señor Martín.
San Juan, Puerto Rico, a 30 de noviembre de 1978
Disiento. El Art. 158 de la Ley de Evidencia permite que un testigo sea tachado por la parte contra quien fuere lla-mado con prueba de que fue convicto anteriormente de delito grave. 32 L.P.R.A. see. 2150. Tal convicción puede probarse mediante el examen del testigo o la anotación de la sentencia. *122La opinión del Tribunal limita el alcance de dicha disposición legal a prueba de convicciones por delito grave que implique falta de honradez o perjurio por entender que así lo resolvi-mos en Pueblo v. Dones, 102 D.P.R. 118 (1974).
Una breve reseña de la situación que hubimos de confron-tar en el caso de Dones permitiría poner en su justa perspec-tiva la cuestión de derecho allí resuelta. El acusado Dones apeló ante este Tribunal de una convicción, basada sólo en el testimonio de un agente encubierto, por tres infracciones a la Ley de Narcóticos con una condena de 10 a 18 años de presidio en cada cargo. Señaló el acusado como error el re-chazo por el tribunal de instancia de cierta evidencia pre-sentada por la defensa para impugnar la credibilidad del agente encubierto. .
La evidencia rechazada consistía de:
“actos en que éste [el agente Pablo N. Padilla] había acusado falsamente a otra persona por venta y posesión de drogas, en cuyo juicio se produjo una fuerte reprimenda del juez que presi-día la vista imputando al referido agente los delitos de perjurio y malversación de fondos del Estado; el informe de la investiga-ción practicada por el Cuerpo de Investigación Criminal sobre dicha conducta del agente; testimonios de dos jueces superiores ante quienes dicho agente había mentido en juicio; y la declara-ción de un tercer juez superior sobre otros actos de mendacidad y falsedad del referido agente encubierto.”
Toda vez que el juez de instancia entendió que sólo podía admitir prueba de mala reputación pero no de hechos ais-lados, decidimos examinar el Art. 158 de la Ley de Evidencia cuyo texto es el siguiente:
“Un testigo podrá ser tachado por la parte contra quien fuere llamado, mediante evidencia contradictoria o de que su reputa-ción en cuanto a veracidad, honradez o integridad es general-mente mala, pero no con evidencia de determinados actos repro-bables, salvo que podrá probarse mediante el examen del testigo, o la anotación de la sentencia, que fue convicto de delito grave.”
Al interpretar el lenguaje del Art. 158 de la Ley de Evi-*123dencia que permite tachar un testigo mediante evidencia “de que su reputación en cuanto a veracidad, honradez o integri-dad es generalmente mala, pero no con evidencia de determi-nados actos reprobables” citamos el criterio moderno relativo a las normas de pertinencia y función moderadora de la dis-creción judicial expresado originalmente en Territory v. Chávez, 8 N.M. 528, 531; 45 Pac. 1107, 1108 (1896), y citado con aprobación por Wigmore en su más reciente edición al efecto de que:
“. . . no podrá librarse al testigo de revelar su propio carác-ter bajo contrainterrogatorio, y a tales fines podrá ser interro-gado sobre actos específicos y sucesos de su vida pasada; y si no fueren muy remotos en tiempo y estén claramente vinculados a su credibilidad en un aspecto importante y pertinente [relevant}, constituiría error excluirlos.”
En consonancia con lo anterior expresamos en Dones que el procedimiento criminal evoluciona hacia la presentación cabal, franca y completa de los hechos que ha penetrado no-tablemente en el sistema de enjuiciamiento civil y añadimos:
“Todo acusado que tiene su libertad en peligro debe tener al alcance de su mano los medios más amplios para demostrar que su acusador es un truhán, falto de integridad e indigno de cré-dito. Mientras más cortapisas y restricciones se opongan a esta prueba, mayor es el riesgo de que un testimonio mendaz y falso prevalezca en corte adulterando y deshonrando la justicia, con-virtiendo el fallo judicial en trágico producto elaborado de la perversidad.” A las págs. 122-123.
Al concluir en Dones que el tribunal de instancia cometió error al rechazar la evidencia ofrecida por la defensa para impugnar la credibilidad del testigo ordenamos la celebración de un nuevo juicio.
En Dones, a mi juicio, no interpretamos la última parte del Art. 158 de la Ley de Evidencia que permite tachar a un testigo mediante evidencia de convicción de delito grave. Allí no se intentó traer prueba alguna sobre convicción por delito grave del testigo y ni siquiera por delito menos grave. La *124prueba rechazada se refería a actos específicos que afectaban su veracidad, honradez, integridad o móviles, los que consi-deramos a la luz de los Arts. 21, 34, 35 y 158 de la Ley de Evi-dencia interpretados integralmente y establecimos que el con-trainterrogatorio del testigo podría referirse a antecedentes o hechos específicos vinculados a la credibilidad, si no fueren remotos, permitiéndose presentar evidencia extrínseca de los mismos para impugnar la veracidad del testigo. Véase pág. 124. Añadimos en Dones que, además, “podrá presentarse, a los expresados fines, evidencia de convicción del testigo por delito que sin importar su calificación implique deshonesti-dad [1] o perjurio.” En otras palabras, no solamente permi-tiríamos prueba sobre antecedentes y hechos específicos vin-culados a la credibilidad, que no necesariamente indicaran reputación generalmente mala en cuanto a veracidad, honra-dez o integridad, sino que permitiríamos evidencia de convic-ción por cualquier delito, grave o menos grave, que implicara falta de honradez o perjurio.
Debe admitirse que por muchos años se ha intentado modi-ficar, sin éxito apreciable, la regla de evidencia equivalente a nuestro Art. 158, que existe en casi todas las jurisdicciones estatales en Estados Unidos, a través de escritos de varios comentaristas del Derecho, (2) por el Código Modelo de Evi-dencia(3) y por las Reglas Uniformes de Evidencia.(4) Un último intento produjo la formulación de la Regla 609 de *125las Reglas Federales de Evidencia. 10 Moore, Federal Practice, § 609.01 [1.-11].
El historial del trámite legislativo resulta interesante al revelar las diferentes propuestas de reforma que tuvo ante sí el Congreso. Primeramente, la versión del Tribunal Supremo que permitía la utilización de convicciones previas para tachar al testigo si el delito fuese grave o menos grave entendiéndose que siendo menos grave implicara falta de honradez o perjurio. La versión de la Cámara, por otro lado, admitiría convicciones previas si el delito, bien fuere grave o menos grave, implicara falta de honradez o perjurio. Luego el Senado propuso que la credibilidad del testigo pudiera ser tachada si el delito (1) fuere castigable por muerte o prisión en exceso de un año conforme la ley bajo la cual fuere con-victo o (2) implicare falta de honradez o perjurio, sin impor-tar la pena. Id. § 609.01 [1.-13],
Al llegar al Comité de Conferencia de ambas cámaras, éste adoptó una enmienda a la modalidad (1) para leer como sigue: “. . . si el delito fuese castigable por muerte o prisión en exceso de un año conforme la ley bajo la cual fue convicto y la corte determina que el valor probatorio de la convicción sobrepasa el efecto perjudicial al acusado.” Id. § 609.01 [1.-14].
La Regla 609 fue finalmente aprobada por el Congreso si-guiendo los lineamientos del Comité de Conferencia, de suerte que a los fines de tachar la credibilidad de un testigo, sea éste un acusado o un testigo cualquiera, podrá éste ser con-trainterrogado sobre una convicción previa si el delito previo acarrea pena de prisión en exceso de un año y la corte deter-mina que el valor probatorio de admitir tal evidencia sobre-pasa el efecto perjudicial al acusado.
Si fuéramos a adoptar la regla federal mencionada al caso de autos en el que el acusado de falsificación fue convicto antes de hurto mayor, tendríamos que enmarcar el delito anterior bajo la modalidad (2) que se refiere a delitos que im-*126pliquen falta de honradez o perjurio, irrespectivamente de su clasificación. El delito de hurto mayor, a mi entender, im-plica “falta de honradez” en el obrar.
La modificación que propone el Comité de las Reglas de Evidencia de la Conferencia Judicial(5) a nuestro Art. 158 permitiría tachar la credibilidad de un testigo con prueba de una convicción anterior por un delito que “independiente-mente de su clasificación, envuelve deshonestidad [sic] o falso testimonio.” Aun enmarcando el delito de hurto mayor, objeto de impugnación en el caso de autos, bajo la definición de la regla propuesta, tendríamos que llegar a la conclusión que el delito de hurto mayor implica falta de honradez (des-honestidad). (6) En todo caso, la prueba de convicción anterior del delito de hurto mayor sería admisible.
Aún más, el claro texto del Art. 158 no admite otra inter-pretación que una vez se prueba una convicción anterior de un delito grave queda tachada la credibilidad de un testigo, aun siendo éste el acusado, ya que el precepto legal no distin-gue entre un testigo cualquiera y el acusado que opta por de-clarar.
En vista de lo anterior, confirmaría la sentencia apelada.
—O—

(1) “Deshonestidad” es una traducción literal del inglés. El término correcto debe ser “falta de honradez o de integridad.” Honestidad, según el Diccionario de la Real Academia Española, ed. 1970, es compostura, de-cencia y moderación en la persona, acciones y palabras; recato, pudor; ur-banidad, decoro o modestia. Deshonestidad es, por tanto, la ausencia de dichos atributos.


 Véase Spector, Impeachment Through Past Convictions: A Time for Reform, 28 De Paul L. Eev. 1, 3, escolio 6 (1968). Para una discusión sobre soluciones e impedimentos a la reforma, véase 19 Hastings L.J. 925-929.


 Model Code of Evidence, Rule 106 (1942).


 Uniform Eules of Evidence 21 (1953).


A varias semanas plazo de la Conferencia Judicial que habrá de considerar la revisión de las Reglas de Evidencia en forma integral pre-feriría oír las opiniones de los jueces, fiscales y abogados que habrán de participar antes de sentar una norma forzada sobre una regla existente.


En los comentarios del Comité de Conferencia sobre la Regla Federal 609 se expresa que la frase “falta de honradez y perjurio” com-prende delitos tales como perjurio o incitación al perjurio, declaración falsa, fraude criminal, desfalco o falsa representación, o cualquier otro delito de *127naturaleza de crimen falsi, la comisión de los cuales envuelva algún ele-mento de engaño, falta de veracidad, o falsificación que refleje la propen-sión de un acusado a declarar falsamente. En esta jurisdicción no se ha atribuido un significado concreto a dicha frase. Es de esperarse que algunas guías surjan de las discusiones en la Conferencia Judicial.